We are obliged to reverse the judgment, without reference to the question whether the process be valid as a ca. sa., so as to authorize the arrest; because, upon the pleadings in this case, it was not competent to the defendant to set up that defense. In actions for trespass on the person not guilty, says Lord Coke, is a good issue, if the defendant committed no trespass at all; but, by the common law, if he hath cause of justification or excuse, then can he not plead not guilty, for then upon the evidence it shall be found against him, and upon that issue he cannot justify it, but he must plead the special matter, and confess and justify the battery, Co.Lit., 283; and we have no statute allowing an officer to give the special matter in evidence on the general issue. It is most probable his Honor's attention was not called to the fact that not guilty was the only plea, as both parties seem to have put the case upon the sufficiency of the process as a ca. sa.; but as the error is apparent in the record, and is insisted on here, this Court must necessarily reverse the judgment and order a
PER CURIAM.                                       Venire de novo. *Page 195 
(275)